Citation Nr: 0719064	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-34 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss, now claimed as hearing loss of the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
reopening the claim for service connection for bilateral 
hearing loss, now claimed as hearing loss of the right ear.

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Fort Harrison, Montana RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  A Board decision dated in September 2004 denied the 
veteran's claim for service connection for bilateral hearing 
loss.

2.  Evidence received since the September 2004 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of whether hearing loss in the right 
ear was incurred or aggravated in service or is the result of 
a service-connected disability, and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The September 2004 Board decision denying the claim of 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 20.1100, 20.1104 (2006).

2.  New and material evidence has not been submitted for the 
claim of service connection for hearing loss of the right 
ear; the claim is not reopened.  See 38 U.S.C.A. § 5108 (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in November 2004, February 2005, March 2005, 
April 2005, and October 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  These letters provided the veteran with notice of 
the elements for service connection.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for hearing 
loss of the right ear, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The November 2004 and March 2005 letters informed the veteran 
that new and material evidence was needed to substantiate the 
claim and described what would constitute such new and 
material evidence.  The November 2004 letter specifically 
directed the veteran to submit any new and material evidence 
showing that the disability was incurred in or aggravated by 
service.  These letters are fully compliant with the 
requirements set forth in Kent v. Nicholson.  See Kent, 
supra.  Thereafter, the veteran was afforded a subsequent 
adjudication in the September 2005 Statement of the Case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are of 
record.  The veteran was given sufficient notice of his 
responsibility to provide VA with any treatment records 
pertinent to his claimed disability.  The Board also notes 
that the veteran has referred to a visit he made to the naval 
ship's sickbay immediately following his claimed in-service 
injury to the right ear.  In this regard, it is notable that 
the veteran specifically indicated that he did not receive 
any treatment for his injury but was just told to ". . .live 
with it."  He also acknowledged that his service medical 
records failed to document the incident.  The RO informed the 
veteran that they had attempted to locate outstanding records 
from National Archives and Records but were informed that 
payment of a fee was required.  He was told that VA was 
unable to absorb such a cost but invited him to obtain 
records if he was able.  Thereafter, he did not respond with 
Archive records but rather submitted a sworn affidavit; the 
contents of this affidavit will be discussed below.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  As discussed 
above, in this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 38 
C.F.R. §3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. §3.303(d) 
(2006).

Certain organic diseases of the nervous system, such as 
sensorineural hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has not been submitted.  

The veteran's claim for service connection for bilateral 
hearing loss was denied by the Board in a September 2004 
decision.  The veteran was provided a copy of the decision, 
and the Board's decision is final.  See 38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. § 20.1100.  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  The 
legal standard of what constitutes "new and material" 
evidence was amended for claims filed on or after August 29, 
2001, and the veteran filed his claim to reopen his previous 
claim for service connection for hearing loss of the right 
ear in October 2004.  See 38 C.F.R. § 3.156(a) (2006).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the September 2004 denial was a lack of nexus 
evidence linking current hearing loss to service.  Notably, 
the Board conceded the veteran was exposed to acoustic trauma 
in service.  At the time of the September 2004 denial of the 
claim, evidence of record included service medical records 
from November 1955 to October 1959, Reserve medical records 
from March 1979 to June 1993, a 2001 audiological 
examination, VA Medical Center (VAMC) and private treatment 
records, and several statements made by the veteran that he 
suffered hearing loss in his right ear during service after 
guns were fired at close range to this ear.  

The evidence that the veteran has submitted to establish the 
missing element is a sworn affidavit made by another veteran 
who claims to have witnessed the incident the veteran alleges 
caused his hearing loss.  The newly submitted affidavit 
recounts the right ear injury as was already related by the 
veteran in his previous claim for service connection for 
hearing loss.  To the extent that the affidavit suggests that 
the veteran's current hearing loss is related to service, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus the sworn affidavit is not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With respect to the veteran's own statements and his hearing 
testimony, the Board finds that his assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
veteran has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion regarding the cause of hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Although the Board is sympathetic to the 
difficulties he must face with his hearing loss, and, again, 
does not doubt that he was exposed to excessive noise during 
service, the fact is that no new and material evidence has 
been received sufficient to reopen this claim.
 
The petition to reopen a claim for hearing loss of the right 
ear is denied.  Until the veteran meets his threshold burden 
of submitting new and material evidence sufficient to reopen 
his claim, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As no new and material evidence has been submitted regarding 
the claim of service connection for hearing loss of the right 
ear, the veteran's claim is not reopened, and the appeal is 
denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


